Name: 81/433/EEC: Commission Decision of 7 May 1981 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  production;  information technology and data processing;  economic analysis;  farming systems
 Date Published: 1981-06-24

 Avis juridique important|31981D043381/433/EEC: Commission Decision of 7 May 1981 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys Official Journal L 167 , 24/06/1981 P. 0012 - 0021 Finnish special edition: Chapter 3 Volume 13 P. 0096 Spanish special edition: Chapter 03 Volume 22 P. 0044 Swedish special edition: Chapter 3 Volume 13 P. 0096 Portuguese special edition Chapter 03 Volume 22 P. 0044 COMMISSION DECISION of 7 May 1981 amending Decision 77/144/EEC laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys (81/433/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (1), and in particular Article 4 (2) and (4) thereof, Whereas, following the experience acquired during the previous surveys of fruit tree plantations, the standard codes appearing in the detailed provisions of Annexes I and II to Commission Decision 77/144/EEC (2) should be amended in order to facilitate the processing of the survey results; Whereas these amendments also affect the description of the record format appearing in the general provisions of Annexes I and III to that Decision; Whereas, following the accession of Greece, the list of production areas appearing in the detailed provisions of Annexes I and IV to Decision 77/144/EEC should be extended to include the production areas for Greece; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 Decision 77/144/EEC is hereby amended as follows: 1. The general provisions of Annex I are amended as follows: (a) The Fortran format in paragraph 3 is replaced by the following format : "I2, I2, I1, I3, I1, 6F7.0." (b) The third sentence of paragraph 4 is amended to read as follows: "The six following fields, each of seven digits, shall contain the information about the area in ares within each of the six age classes of the record." 2. The detailed provisions of Annex I are replaced by Annex I to this Decision. 3. Annexes II, III and IV are replaced by Annexes II, III and IV to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 May 1981. For the Commission Michael O'KENNEDY Member of the Commission (1) OJ No L 218, 11.8.1976, p. 10. (2) OJ No L 47, 18.2.1977, p. 52. ANNEX I DETAILED PROVISIONS >PIC FILE= "T0019869"> >PIC FILE= "T0019870"> >PIC FILE= "T0019871"> Age classes are defined as follows: >PIC FILE= "T0019872"> ANNEX II Codes for specified varieties of each species for delivery to the SOEC of the results of the statistical surveys of plantations of certain species of fruit trees to be carried out in Member States (Directive 76/625/EEC) >PIC FILE= "T0019873"> >PIC FILE= "T0019874"> >PIC FILE= "T0019875"> ANNEX III >PIC FILE= "T0019876"> ANNEX IV Boundaries of the production areas, where appropriate by species, referred to in Article 3 >PIC FILE= "T0019877"> >PIC FILE= "T0019878">